      Case 4:20-cv-08733-YGR Document 42-1 Filed 03/22/21 Page 1 of 2




 1   QUINN EMANUEL URQUHART &
     SULLIVAN, LLP
 2   Adam B. Wolfson (SBN 262125)
     adamwolfson@quinnemanuel.com
 3   Joseph Sarles (SBN 254750)
     josephsarles@quinnemanuel.com
 4   865 South Figueroa Street, 10th Floor
     Los Angeles, CA 90017-2543
 5   Telephone: (213) 443-3000
     Facsimile: (213) 443-3100
 6
     Stephen A. Swedlow (pro hac vice)
 7   stephenswedlow@quinnemanuel.com
     David A. Nelson (pro hac vice)
 8   davenelson@quinnemanuel.com
     Marc L. Kaplan (pro hac vice)
 9   marckaplan@quinnemanuel.com
     191 N. Wacker Drive, Suite 2700
10   Chicago, IL 60606-1881
     Telephone: (312) 705-7400
11   Facsimile: (312) 705-7401

12
     Attorneys for Plaintiff SaurikIT, LLC
13

14

15                               UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17                                       OAKLAND DIVISION
18   SAURIKIT, LLC,
19          Plaintiff,                                No. 20-cv-08733-YGR
                                                      Related Case
20          v.
                                                      DECLARATION OF ADAM B.
21   APPLE INC.,                                      WOLFSON IN SUPPORT OF
                                                      PLAINTIFF SAURIKIT, LLC’S
22          Defendant.                                OPPOSITION TO APPLE INC.’S
                                                      MOTION TO DISMISS
23
                                                      Date: May 4, 2021
24                                                    Time: 2:00 pm
                                                      Courtroom: 1, 4th Floor (via Zoom)
25                                                    Judge: Hon. Yvonne Gonzalez Rogers
26

27

28
           DECLARATION OF ADAM B. WOLFSON IN SUPPORT OF SAURIKIT, LLC’S
                  OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                              Case No. 20-cv-08733-YGR
       Case 4:20-cv-08733-YGR Document 42-1 Filed 03/22/21 Page 2 of 2




 1          I, Adam B. Wolfson, declare:

 2          1.     I am an attorney duly licensed to practice law in the State of California and a partner

 3 in the law firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel to Plaintiff SaurikIT, LLC. I

 4 have personal knowledge of the facts set forth herein and, if called upon to testify, I could and would

 5 testify competently and completely to the statements made herein.

 6          2.     Attached as Exhibit 1 to this declaration is a true and correct copy of an excerpt from
 7 the hearing transcript from the Court’s October 7, 2019 hearing in In re Apple iPhone Litigation,

 8 No. CV 11-06714-YGR.

 9          I declare that the foregoing statements are true and correct under penalty of perjury.

10 Executed this 22nd day of March, 2021.

11

12   Dated: March 22, 2021                              Respectfully submitted,

13                                                      /s/ Adam B. Wolfson
                                                        Adam B. Wolfson (SBN 262125)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           DECLARATION OF ADAM B. WOLFSON IN SUPPORT OF SAURIKIT, LLC’S
                  OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                              Case No. 20-cv-08733-YGR
